UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6256


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HOPETON FRANK GOODEN, a/k/a Richard Doleson, a/k/a Michael
Frank Burke,

                Defendant - Appellant.



     On Remand from the Supreme Court of the United States.
                      (S. Ct. No. 14-7975)


Submitted:   April 29, 2016                    Decided:   May 5, 2016


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hopeton Frank Gooden, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hopeton Frank Gooden seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2012) and Fed. R.

Civ. P. 59(e) motions.                 We previously denied a certificate of

appealability         and    dismissed     this         appeal.        United       States       v.

Gooden, 576 F. App’x 252 (4th Cir. 2014).                              The Supreme Court

granted Gooden’s petition for a writ of certiorari, vacated our

judgment, and remanded for us to reconsider the case in light of

Johnson    v.    United      States,     135       S.   Ct.    2551,      2555-56,       2561-63

(2015)    (holding          that   residual        clause      definition          of    violent

felony in Armed Career Criminal Act (ACCA) is unconstitutionally

vague).

       The district court’s dismissal and Rule 59(e) orders are

not    appealable       unless     a    circuit         justice      or    judge        issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2012).

A     certificate      of      appealability            will   not        issue    absent        “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief    on    the    merits,     a    prisoner         satisfies        this    standard       by

demonstrating         that     reasonable          jurists     would        find    that       the

district       court’s      assessment     of       the    constitutional           claims       is

debatable       or    wrong.       Slack   v.       McDaniel,        529    U.S.        473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

                                               2
prisoner must demonstrate both that the dispositive procedural

ruling is debatable and that the motion states a debatable claim

of the denial of a constitutional right.                       Slack, 529 U.S. at

484-85.

      The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).                          The magistrate

judge recommended that relief be denied and advised Gooden that

the     failure    to    file      timely,       specific     objections        to    this

recommendation could waive appellate review of a district court

order    based    upon     the    recommendation.           The    timely    filing    of

specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that

recommendation       when        the    parties    have     been      warned     of   the

consequences of noncompliance.               Wright v. Collins, 766 F.2d 841,

845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140

(1985).

      Gooden’s          objections          to     the       magistrate          judge’s

recommendation       did     not       challenge    the     merits      of     the    ACCA

enhancement       but,     instead,      argued     that     trial     and     appellate

counsel    were    ineffective         by   allegedly       failing    to    adequately

contest that enhancement.               Accordingly, we conclude that Gooden

has waived appellate review of any challenge to the application




                                             3
of the ACCA enhancement by failing to file specific objections

on this issue after receiving proper notice. 1

      With      regard    to      Gooden’s    remaining           claims,      we     have

independently reviewed the record and conclude that Gooden has

not   made      the   requisite    showing        to    obtain    a   certificate      of

appealability. 2         Accordingly,        we        deny   Gooden’s    motion       for

appointment of counsel, deny a certificate of appealability, and

dismiss the appeal.         We dispense with oral argument because the

facts     and   legal    contentions    are       adequately      presented      in   the

materials       before   this   court   and       argument       would   not    aid    the

decisional process.

                                                                               DISMISSED




      1 To the extent that Gooden wishes to contest the
application of the ACCA enhancement under Johnson, then he must
obtain authorization under 28 U.S.C. §§ 2244(b), 2255(h) (2012)
to file a second or successive § 2255 motion and, if
authorization is granted, file a successive § 2255 motion no
later than June 26, 2015. Dodd v. United States, 545 U.S. 353,
357 (2005).
      2 In so holding, we note that Johnson does not affect
Gooden’s claims that trial and appellate counsel failed to
adequately challenge his ACCA enhancement. See United States v.
Dyess, 730 F.3d 354, 363 (4th Cir. 2013) (“[A]n attorney’s
failure   to   anticipate   a   new   rule   of   law   [i]s   not
constitutionally    deficient.”    (internal    quotation    marks
omitted)).



                                         4